 1 ANDREW T. KOENIG, State Bar No. 158431
   Attorney at Law
 2 93 S. Chestnut Street, Suite 208
   Ventura, California 93001
 3 Telephone: (805) 653-7937
   Facsimile: (805) 653-7225
 4 E-Mail: andrewtkoenig@hotmail.com
 5   Attorney for Plaintiff Tina Delabra
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION
10
11   TINA DELABRA,                          )       CASE NO. CV 18-03687-SHK
                                            )
12                                          )
           Plaintiff,                       )       [PROPOSED] ORDER
13                                          )       AWARDING ATTORNEY’S
               v.                           )       FEES AND COSTS PURSUANT
14                                          )       TO THE EQUAL ACCESS TO
                                            )       JUSTICE ACT, 28 U.S.C.
15 ANDREW M. SAUL,                          )       § 2412(d) AND FOR COURT
   COMMISSIONER OF SOCIAL                   )       COSTS PURSUANT TO 28 U.S.C.
16 SECURITY,                                )       § 1920
                                            )
17        Defendant.                        )
                                            )
18
19       Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20   IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
21   Justice Act in the amount of SIX-THOUSAND SEVEN-HUNDRED FIFTY
22   DOLLARS and NO CENTS ($6,750.00), and court costs in the amount of FOUR-
23   HUNDRED DOLLARS and NO CENTS ($400.00), as authorized by 28 U.S.C. §
24   1920, subject to the terms of the Stipulation.
25   Dated: 11/18/19
26                             __________________________________________
                               6+$6+,+.(:$/5$0$1,
27                             UNITED STATES MAGISTRATE JUDGE
28

                                                1
